DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/28/2021 and 5/1/2019 are being considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a blast pipe unit through which wind generated from a fan of an engine passes” in claim 1.
“an opening or closing unit … to open or close an inside of the blast pipe unit” in claim 4.  
“a control unit configured to control an operation of the opening or closing unit based on the temperature of the wind” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

When looking to the specification, the blast pipe unit is described to be a plurality of parts to form a conduit to direct the wind (air) flow.  For Examination purposes, this is the structure required for the “blast pipe unit” or equivalents thereof.

When looking to the specification, the control unit is described to be a microprocessor, software or hardware.  For Examination purposes, this is the structure required for the limitation, or equivalents thereof.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should read “the lidar sensor installed in the blast pipe unit, wherein foreign matter adhering to a surface of the lidar sensor is removed by the wind discharged from the blast pipe unit. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a lidar sensor installed in the blast pipe unit”.  It is unclear how the lidar is installed in the blast pipe unit.  It appears that the lidar is attached to the blast pipe unit, or in the exhaust flow path of the blast pipe unit.  As such the claim is determined to be indefinite.  For Examination purposes, it is required that the blast pipe is positioned toward the lidar sensor.

Claims 2-9 are rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US2019/0275991).
Regarding claim 1, (as best understood) Schmidt discloses a cleaner for a lidar sensor, comprising: 
a blast pipe unit (Item 20) through which wind generated from a fan that an engine powers (Item 86); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US2019/0275991) in view of (US2014/0104426).
Regarding claim 2, Schmidt discloses the cleaner of claim 1.  Schmidt fails to explicitly disclose further comprising a filter installed in the blast pipe unit, and configured to purify the wind passing through the blast pipe unit. (In Paragraphs [0028-29] its discussed how the vehicles 
Boegel teaches comprising a filter installed in inlet of the blast pipe unit, and configured to purify the wind passing through the blast pipe unit (Item 30, Paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add the filter of Boegel to the blast pipe unit of Schmidt.  Filters are commonly used devices for cleaning particulates from the air.  By using the known filtering device to the dirty air scenario of Schmidt would lead one of ordinary skill in the art to the predictable result that the air coming out of the blast pipe unit would be cleaner.  This would help keep contaminants off the lens of the lidar sensor and in some extreme scenarios, protect the lens from being scratched from larger particles.  Further les particulate in the air would mean the valving and 
Regarding claim 3, Schmidt in view of Boegel disclose the cleaner of claim 2, wherein the filter is disposed across an inside of the blast pipe unit, such that top and bottom surfaces and left and right side surfaces of the filter contact an entire inner surface of the blast pipe unit (Boegel Figure 5, Item 30 covers the whole flow path of the inlet). 
Regarding claim 4, Schmidt in view of Boegel disclose the cleaner of claim 2, further comprising: a temperature measurement unit (Schmidt Item 88) installed in the blast pipe unit, and configured to measure temperature of the wind passing through the blast pipe unit (Paragraph [0047]); an opening or closing unit (Items 26) installed in the blast pipe unit, and configured to open or close an inside of the blast pipe unit; and a control unit (Item 38) configured to control an operation of the opening or closing unit based on the temperature of the wind. 
Regarding claim 6 Schmidt in view of Boegel disclose the cleaner of claim 4, wherein the blast pipe unit comprises: a first blast pipe in which the filter and the temperature measurement unit are installed; a second blast pipe connected to the first blast pipe, the second blast pipe comprises an outlet through which wind introduced from the first blast pipe is discharged, and the lidar sensor is installed on the outlet; and an installation unit extended inwardly from the first blast pipe, such that the opening or closing unit is slidably installed on the installation unit (see Annotated Figure 2, from the specification of the instant the first blast pipe is in the inlet while the second blast pipe is an imaginary cross section for the outlet)  

    PNG
    media_image1.png
    644
    632
    media_image1.png
    Greyscale

Annotated Figure 2- Schmidt

Regarding claim 7 Schmidt in view of Boegel disclose the cleaner of claim 6, wherein the second blast pipe comprises: a second blast plate extended from a top of the first blast pipe to be inclined toward the lidar sensor (outlet of Item 58, best shown in Figure 3); and a base plate extended forward from a bottom of the first blast pipe, and having the outlet formed therein (Annotated Figure 2; Further Figure 1 shows the imaging sensors higher than the connection to the car). 
Regarding claim 8 Schmidt in view of Boegel disclose the cleaner of claim 7, wherein the second blast pipe further comprises a second blast guide plate extended from the second blast plate toward the lidar sensor (Schmidt Item 34). 
Regarding claim 9 Schmidt in view of Boegel disclose the cleaner of claim 8, wherein the second blast guide plate is disposed in parallel to a front surface of the lidar sensor (Schmidt Figures 1 and 2).
Allowable Subject Matter
Claim 5, as best understood, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires a when the temperature of the wind is greater than a preset temperature, to close the opening or closing unit.  This is because in the instant application hot air from the engine bay is being used to clean the Lidar.  Since the initial temperature of the instant is different than the prior art, the functionality is different.  Most of the prior art is worried about the Lidar freezing in comparison to overheating and damaging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723